Title: Joseph C. Cabell to Thomas Jefferson, 8 December 1813
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


          Dear Sir,  Richmond. Decr 8th 1813.
          I expected when I wrote you from Williamsburg, that my Servant would have come up with me from that place on the 5th inst; but one of my horses being unavoidably detained, I was compelled to leave him behind; & was consequently disappointed, for the moment, in sending him on with your books.
			 I was
			 only waiting for his arrival, when to-day, I fell in with Genl Moore, who told me he should set out in the Charlottesville stage, in the morning, for the place of his residence, & politely consented to take charge of the packet, & to deliver it to
			 Doct: Carr on his way thro’ that place. I hope it will reach you in a few days. I return you my grateful acknowledgements for the use
			 of the book for so great a length of time.
          We have just formed the two houses, & are proceeding to business. I think Governor Barber will be reelected without opposition: notwithstanding the great discontents which have prevailed in many parts of the state.
          I shall seek the earliest oppertunity of conferring with Doct Everett &
			 mr Garth relative to the petition of the Rivanna River company. As yet we are scarcely
			 placed in our respective lodgings. I expect to see them in the morning.
          I am, dr Sir, with high esteem & respect
          yr mo: obtJoseph C. Cabell.
        